        Case 1:18-cv-11386-VSB-KHP Document 303 Filed 07/21/21 Page 1 of 1




 UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------- X
                                                           :                                  7/21/2021
SPECTRUM DYNAMICS MEDICAL                                  :
LIMITED,                                                   :
                                                           :
                                        Plaintiff,         :             18-cv-11386 (VSB)(KHP)
                                                           :
                      -against-                            :                      ORDER
                                                           :
GENERAL ELECTRIC COMPANY et al.,                           :
                                                           :
                                        Defendants. :
                                                           :
---------------------------------------------------------- X

 VERNON S. BRODERICK, United States District Judge:

          I am in receipt of Plaintiff’s request for leave to file a memorandum of law in support of

 its upcoming preliminary injunction motion in excess of the page limits provided for in my

 Individual Rules, as well as four affidavits that exceed those page limits, filed on July 20, 2021.

 (Doc. 302.) This letter motion does not indicate Defendants’ position on the request.

 Accordingly, it is hereby:

          ORDERED that Defendants are directed to submit a filing indicating their position on

 Plaintiff’s motion on or before July 26, 2021.

 SO ORDERED.

Dated: July 21, 2021
       New York, New York

                                                               ______________________
                                                               Vernon S. Broderick
                                                               United States District Judge
